Name: Commission Regulation (EEC) No 1836/85 of 2 July 1985 laying down transitional measures for peas, field beans and sweet lupins during the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7 . 85 Official Journal of the European Communities No L 173/13 COMMISSION REGULATION (EEC) No 1836/85 of 2 July 1985 laying down transitional measures for peas, field beans and sweet lupins during the 1985/86 marketing year treated as that on which the products entered the user's undertaking in order to ensure continuity with the existing rules ; Whereas the Community certificate referred to in Article 6 (4) of Regulation (EEC) No 2036/82 will be introduced by 31 December 1985 at the latest ; whereas the validity of the national certificates issued between 1 July 1985 and 30 September 1985 should be limited to this date ; Whereas the implementation of the system for adjust ­ ing the aid by the factor referred to in the second indent of Article 6 (3) of Regulation (EEC) No 2036/82 requires a certain time ; whereas this factor should be set at 0 until 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (7) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1832/85 (4), and in particular Article 6 (4) thereof, Whereas Article 2 of Regulation (EEC) No 2036/82 provides for the possibility of adopting transitional measures in order to facilitate the changeover from the existing system to the system provided for in that Regulation ; Whereas, in order that the aid paid to users of peas, field beans or sweet lupins should incorporate incre ­ ments that depend on the month of identification of the products, the contract concluded between the producer and the first purchaser must show a price that is increased on the basis of the month of delivery where delivery takes place on or after September 1985 ; whereas contracts concluded before 1 July 1985 may be subject to amendments providing for a price increase that depends on the month of delivery, but failing such a clause, the certificates that are issued must state the quantity of products that does not benefit from the provisions concerning monthly incre ­ ments ; Whereas the amount of the aid to be paid depends on the date on which the application for identification of the products is lodged ; whereas the administrative measures to be taken by the Member States so as to be able to certify such identification will take some time ; whereas, until 31 December 1985, the date on which the application for identification was lodged should be HAS ADOPTED THIS REGULATION : Article 1 Where the declaration of delivery referred to in Article 3 (2) of Regulation (EEC) No 2036/82 relates to products delivered on or after 1 September 1985 :  if the contract relating to these products was concluded on or after 1 July 1985, the issue of the certificate referred to in Article 4 (2) of Regulation (EEC) No 2036/82 shall be conditional upon compliance with the provisions of the second indent of Article 3 (2) of that Regulation , - if the contract relating to these products was concluded before 1 July 1985, the certificate referred to in Article 4 (2) Regulation (EEC) No 2036/82 shall be issued without any special reference where the price conditions set out in . this contract or in an amendment thereto take into account the monthly increments that apply accor ­ ding to the month of delivery. In the event that there is no reference to these monthly increments in the contract or in an amendment thereto the said certificate shall include the following indica ­ tion in box 6 : (  ) OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6. 1985, p. 7. (3) OJ No L 219, 28 . 7. 1982, p. 1 . (4) See page 3 of this Official Journal . The contract does not provide for any price adjust ­ ment in respect of the following quantity : . . No L 173/14 Official Journal of the European Communities 3 . 7 . 85 to 31 December 1985 where the application is lodged during the period 1 July to 30 September 1985. Article 4 For products in respect of which an activating price is fixed, the factor referred to in Article 6 (3) of Regula ­ tion (EEC) No 2036/82 shall be equal to 0 for the fixing of the rate of aid that applies from 1 July 1985 to 31 December 1985 . In this case, the aid to be paid to the user in respect of the quantity indicated in box 6 of the certificate shall not take into account the increases resulting from the application of the monthly increments to the guide price and activating price referred to in Article 2a of Regulation (EEC) No 1431 /82. Article 2 Until 31 December 1985, the application for identifi ­ cation of peas, field beans and sweet lupins referred to in Article 6 of Regulation (EEC) No 2036/82 shall be considered as having been lodged on the date the products concerned entered the user's undertaking. Article 3 The term of validity of the aid certificate certifying the advance fixing of the rate of aid, referred to in Article 6 (4) of Regulation (EEC) No 2036/82, shall be limited Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1985. For the Commission Frans ANDRIESSEN Vice-President